PER CURIAM.
Error to the Court of Common Pleas of Hamilton County
The original action was in' the Cincinnati Municipal Court, where judgment was for the defendants. That judgment was affirmed by the Court of Common Pleas, and error proceedings are prosecuted to the Court of Appeals.
The question presented is as to the ownership of a sum of money originally paid on account of the Vance Tax, levied by the State of Kentucky on whisky in bonded warehouses, which money was later refunded when the said tax was declared unconstitutional.
The questions in this case are similar to those discussed in the ease of Wertheimer v. Last, page 487, this paper, where it was held that the sales were made subject to payment of the tax, by the holder of the warehouse receipts at the time the whisky was ordered out. The view expressed in that case requires a reversal of this cause on the weight of evidence.
As there will be a retrial, we shall not further comment on the evidence.
The judgment of the Court of Common Pleas, affirming the judgment of the Municipal Court, will be reversed, and the cause remanded to the Municipal Court for a new trial.